Citation Nr: 1745499	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-14 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an evaluation higher than 10 percent for right knee status post repair of anterior cruciate and medial collateral ligament, with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1988 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In November 2012, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the hearing is of record.

This case was last before the Board in December 2016, where it remanded the matter to afford the Veteran a VA examination addressing the severity of his right knee disability.  The RO continued the denial of the claim, as reflected in the January 2017 Supplemental Statement of the Case (SSOC), and returned the claim to the Board for further review.  The Board notes that there was substantial compliance with its December 2016 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDING OF FACT

For the entire period on appeal, the medical evidence of record indicates that there is painful motion but does not reflect that the Veteran's right knee disability results in compensable limitation of flexion or extension, recurrent subluxation or lateral instability, dislocation of the semilunar cartilage, or any disability due to an impairment of the tibia and fibula.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for right knee status post repair of anterior cruciate and medial collateral ligament, with degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5257 - 5262 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, 38 U.S.C.A. § 5103 (a) requires, at a minimum, the Secretary to: (1) inform the claimant that in order to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C.A. § 5103(a); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Board notes that, in a May 2010 letter, the Veteran was informed of what evidence was required to substantiate the claim, and of his and VA's respective responsibilities in obtaining evidence.  Additionally, this letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran was afforded ample notice of the applicable law and requirements for substantiating his claim in the May 2011 Statement of the Case (SOC).  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Therefore, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's VA treatment records and his written contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Furthermore, the Veteran was afforded a VA examination in March 2009, May 2010, June 2014, and January 2017 to address the nature and severity of his right knee disability.  Upon review of the medical evidence, the Board concludes that these examination reports, collectively, are adequate for the purpose of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Knee disabilities are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  The appropriate rating criteria for rating limitation of motion of the knees are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  A veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).  See VAOPGCPREC 9-2004.

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and, noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability evaluations of 30, 20, and 10 percent are assigned, respectively.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  Id.

Under Diagnostic Code 5256, evaluations are assigned when ankylosis is present.  38 C.F.R. § 4.71a.  Diagnostic Codes 5258 and 5259 provide for disability ratings when the semilunar cartilage is dislocated and/or removed and related symptoms are present.  Id.  Symptoms contemplated by Diagnostic Code 5258 include locking, pain, and effusion into the joint.  Finally, a 10 percent disability rating is assigned under Diagnostic Code 5263 when genu recurvatum is identified.  Id.

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The Veteran's service-connected right knee status post repair of anterior cruciate and medial collateral ligament, with degenerative changes, is currently rated as 10 percent disabling from March 16, 1994, under Diagnostic Code 5260-5010.

The Board notes that the evaluation of the same disability under various diagnostic codes is to be avoided, however the assignment of separate evaluations for separate and distinct symptomatology is permitted where none of the symptomatology that justifies an evaluation under one diagnostic code is duplicative of, or overlapping with, the symptomatology that justifies an evaluation under another, separate diagnostic code.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

III.  Increased Evaluation for Right Knee Disability

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran was afforded a VA examination in March 2009.  The Veteran reported having pain, stiffness, and instability in the knee.  He also reported flare-ups of pain when walking for prolonged periods or when the weather changes.  The results from the physical examination revealed flexion to 120 degrees out of 140 degrees, and extension was full at 0 degrees without pain.  Instability of the right knee was not documented.  The examination report indicates that a change was not found in range of motion after repetitive movement of the knee due to pain or weakness.

The Veteran was afforded a VA examination in May 2010.  The Veteran reported having pain about 5/10, and indicated that his knee does bother him some when he tries to run or do too much.  He also reported stiffness and instability.  The results from the physical examination revealed flexion to 140 degrees out of 140 degrees, and extension was full at 0 degrees without pain.  Instability of the right knee was not documented.  The examination report indicates that a change was not found in range of motion after repetitive movement of the knee due to pain or weakness.

The Veteran was afforded a VA examination in June 2014.  The Veteran described his right knee pain as a "dull" pain about 4/10, and indicated that his knee is aggravated when using gym equipment.  He also reported having stiffness and instability in his knee.  He did not report having flare-ups that impact the function of the right knee.  The results from the physical examination revealed flexion to 130 degrees out of 140 degrees, and extension was full at 0 degrees without pain.  Anterior, posterior, and medial-lateral instability of the right knee was noted as all being normal.  The examination report indicates that a change was not found in range of motion after repetitive movement of the knee due to pain or weakness.

The Veteran was afforded a VA examination in January 2017.  The Veteran reported a difficulty sitting for prolonged periods, going up the stairs, and riding his motorbike.  He indicated that although he left his job as a bus driver to study through the GI bill, he remains active.  The Veteran further indicated that he has not had any problem with his right knee and that his condition has not changed since his previous VA examination.  While he indicated that he has no pain at rest, he reported that he has pain on prolonged walking, which is about 4/10, and that his knee sometimes may give way.  He denied any falls or locking of the knees.  He did not report having flare-ups that impact the function of the right knee.  

The results from the physical examination revealed flexion to 130 degrees out of 140 degrees, and extension was full at 0 degrees without pain.  The examination report indicates that there was not a history of recurrent subluxation, lateral instability, or recurrent effusion.  Anterior, posterior, and medial-lateral instability of the right knee was noted as all being normal.  No ankylosis was noted.

The Board notes that the March 2009, May 2010, June 2014, and January 2017 VA medical opinions discussed above are highly probative in support of the claim, as they represent the conclusions of a medical professional and are supported by fully-articulated opinions with sound reasoning for the conclusions contributing to the weight of the opinion in relation to other evidence in the file.  Further, the opinions are based on reliable principles and supported by other evidence.  .  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In Neives-Rodriguez, the Court held that most of the probative value of an opinion comes from the discussion of its underlying reasoning or rationale, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Neives-Rodriguez, at 301.  Moreover, the June 2017 VA knee examination is compliant with Correia v. McDonald, 28 Vet. App. 158 (2016).

For the entire period on appeal, the Board concludes that the evidence of record is not sufficient to meet the criteria for an evaluation higher than the 10 percent rating currently assigned.  During the period on appeal, the Veteran's right knee status post repair of anterior cruciate and medial collateral ligament, with degenerative changes, has primarily been manifested by symptoms of limitation of flexion, which is evaluated using the diagnostic criteria found in Diagnostic Code 5260.

Throughout the period on appeal, the Veteran's range of motion in his right knee has, at worst, been documented as flexion limited to 120 degrees out of 140 degrees, which more closely approximates a noncompensable rating under Diagnostic Code 5260.  However, despite this symptomatology, the Veteran has been assigned a 10 percent evaluation for his service-connected right knee disability based on painful motion of the knee.  See 38 C.F.R. § 4.59.

The Board has considered whether other potentially applicable diagnostic codes allow for a separate compensable and/or increased rating for the Veteran's right knee symptoms.  However, the Board concludes that the Veteran's disability does not warrant a change in Diagnostic Codes as Diagnostic Code 5260 specifically addresses the limitation in flexion that the Veteran has been experiencing.

First, Diagnostic Code 5256 is inappropriate, because the evidence of record does not reflect any ankylosis.  Similarly, Diagnostic Code 5261 is also inappropriate, because there is no evidence suggesting a limitation of extension in his right knee.

Next, Diagnostic Code 5257 is inappropriate, because the many VA examinations and medical evidence of record has consistently revealed no instability or subluxation.  While the Veteran has made subjective reports noting instability, this is not consistent with the findings on objective testing on examinations or opinions of the medical professionals; thus, the weight of the evidence is against finding that there is instability or subluxation warranting a compensable rating under DC 5257.

Lastly, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see 38 C.F.R. §§ 4.40, 4.45.  However, as noted above, the Veteran is already in receipt of the minimum compensable 10 percent disability rating pursuant to the provisions of 38 C.F.R. § 4.59.

IV.  Extraschedular Consideration

While the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional or unusual disability picture where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred to the Director for consideration of the assignment of an extraschedular rating.

On the other hand, if the rating criteria reasonably describe the Veteran's level of disability and symptomatology, then the disability picture is contemplated by the Rating Schedule.  In such instances, the assigned schedular evaluation is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111, 116 (2008).

Here, the Board finds that the schedular rating is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected right knee disability.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's disability symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the ratings assigned and he does not have symptoms associated with the disability that have been unaccounted for by the schedular ratings assigned herein.  38 C.F.R. § 4.71a.  Accordingly, a comparison of the Veteran's symptoms and functional impairment resulting from his service-connected right knee disability with the pertinent schedular criteria does not show that his right knee status post repair of anterior cruciate and medial collateral ligament, with degenerative changes, presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, neither the Veteran nor his representative have alleged that the Veteran's service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

As to any express or implied contention that because the rating criteria are silent as to effects of occupational and daily activities that the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the Veteran has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321 (a), 4.1.

The statements or findings of impaired function, such as pain and particularly restrictions as to locomotion, pertain to functional limitations that are contemplated by the governing Diagnostic Code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  Additionally, 38 C.F.R. §§ 4.40 and 4.45 provide that musculoskeletal system ratings contemplate functional loss and the factors of disability affecting the joints.  The evaluations are all encompassing in that they have specific requirements such as motion, yet are broad in that they provide for a level of impairment based on functional loss.  The inability to accomplish certain tasks, such as walking or running are not "symptoms" set forth in any portion of the Rating Schedule, yet they are a result of the same symptoms of pain, painful and limited motion, and decreased strength.  Therefore, it is a result contemplated by the rating criteria as it is based on the same symptomatology.

Finally, the Board finds that a claim of entitlement to a TDIU has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran has not asserted, and the evidence does not show that the Veteran's service-connected disabilities have caused unemployability.  The evidence of record reflects that the Veteran has been employed during the entire period on appeal, and there is no evidence this employment has been marginal.  Therefore, as there is no evidence of unemployability, further consideration of a claim for a TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

In reaching this determination, the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against referral of the claim for extraschedular consideration.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to an evaluation higher than 10 percent for right knee status post repair of anterior cruciate and medial collateral ligament, with degenerative changes is denied.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


